DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-13, 15-19, and 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westlund et al. (US 20080228194) in view of Becker (US 20150230809), both cited previously. 
Regarding claim 1, Westlund discloses minimally-invasively attaching a nerve cuff electrode to a patient’s nerve root (section 0038, performing a surgical procedure, according to an embodiment of the present invention, employing a surgical apparatus including a cannula and a cradle assembly. A single incision is made, for example, in the mid-cervical region of a patient's body. A cannula is inserted into the incision to form 
However Westlund does not specifically disclose the elongated body of the nerve cuff deployment tool has a column strength sufficient to resist buckling at compressive forces of at least 10 N. Becker discloses the elongated body of the nerve cuff deployment tool has a column strength sufficient to resist buckling at compressive forces of at least 10 N (section 0074, the probe portion can have a stiffness and a column strength capable of withstanding axial forces without buckling in excess of 10 Newtons and up to 15 Newtons for smaller cross-section devices). This allows for the deployment tool with a rigid/flexibility and column strength sufficient to push axially into place to the target nerve tissue without buckling. Therefore it would have been obvious to one of ordinary skill in the art, at the time of filing the current application, to modify the 
Concerning claim 2, Westlund in view of Becker specifically Westlund discloses inserting a visualization tool into the nerve root region and visualizing the nerve root region (Section 0038, using an endoscope or other viewing device inserted through a cannula lumen, the vagus nerve is identified in the carotid sheath).
With respect to claim 3, Westlund in view of Becker specifically Westlund discloses minimally invasively inserting the cannula comprises inserting a trocar through the patient’s tissue to the nerve region, wherein the cannula forms a part of the trocar (Section 0038, A cannula is inserted into the incision to form a conduit between the exterior of the patient's body and the local region where access is desired, for example, in the region of a patient's vagus nerve).
Regarding claim 4, Westlund in view of Becker specifically Westlund discloses removably attaching the nerve cuff electrode to the distal end of the elongated body of the nerve cuff deployment tool 76, 92 (Section 0028,  The deployment device is used to push or deploy the electrode cuff from the cradle and onto the target nerve region or nerve branch).
Concerning claim 5, Westlund in view of Becker specifically Westlund discloses removably attaching the nerve cuff electrode comprises at least partially enclosing the nerve cuff electrode within a chamber of the nerve cuff deployment tool 76, 92 (Figs. 
With respect to claim 6, Westlund in view of Becker specifically Westlund discloses removably attaching the nerve cuff electrode comprises fully enclosing the nerve cuff electrode within a capsule region at a distal end of the nerve cuff deployment tool 76, 92 (Fig. 6A, section 0035, 0037, The electrode cuffs each include a self-curling sheet of flexible material having a pre-formed shape adapted to wrap around a nerve region or branch when deployed from the exterior surface of the C-ring. The C-ring can be appropriately sized and configured to accommodate dual electrode cuffs 88a and 88b. The dual electrode cuffs coupled to the microstimulator are deployed from the C-ring in a similar manner as the single electrode cuff, the deployment device is used to push the electrode cuff from the exterior surface of the C-ring onto the targeted nerve region or branch to receive chronic stimulation. The deployment device has an interior surface generally conforming to the exterior surface, shown in FIG. 4C, of the C-ring. Prior to deploying the electrode cuff from the exterior surface of the C-ring, according to one exemplary embodiment, the deployment device is adapted to rest on the C-ring at a position proximal to a trailing edge of the electrode cuff. According to another embodiment of the present invention, the deployment device slides along a groove or track formed in the exterior surface of the C-ring such that the movement of the deployment device can be controlled. A stop can be provided at the distal end of the track to prevent over extension of the deployment device and to further control its 
Regarding claim 7, Westlund in view of Becker specifically Westlund discloses inserting the nerve cuff deployment tool comprises inserting the nerve cuff deployment tool with the nerve cuff electrode attached wherein the nerve cuff electrode is a self-rolling nerve cuff electrode (section 0032-0033, The electrode cuff is made from a flexible material having a preformed, substantially cylindrical shape adapted to wrap, at least partially, around the target nerve region or branch upon deployment from the C-Ring in order to chronically stimulate the nerve, electrode cuff includes a self-curling sheet of flexible material having a pre-formed shape adapted to wrap around a nerve region or branch when deployed from the exterior surface of the C-ring).
Concerning claim 8, Westlund in view of Becker specifically Westlund discloses inserting the nerve cuff deployment tool comprises inserting the nerve cuff deployment tool 76, 92 wherein the elongated body of the nerve cuff deployment tool is flexible (section 0028, The cradle assembly may be configured to accommodate different approach angles or paths used to gain access to the target nerve region or nerve branch).
With respect to claim 9, Westlund in view of Becker specifically Westlund discloses advancing the nerve cuff deployment tool distally through the cannula into the nerve root region comprises positioning a distal end of the nerve cuff deployment tool adjacent to the nerve root within the nerve root region (section 0028, the deployment device is used to push or deploy the electrode cuff from the cradle and onto the target nerve region or nerve branch. The cradle assembly may be configured to accommodate 
Regarding claim 10, Westlund in view of Becker specifically Westlund discloses disengaging the nerve cuff electrode from the nerve cuff deployment tool comprises activating a detachment mechanism at the proximal end of the nerve cuff deployment tool (Section 0028, 0033, 0037, The deployment device is used to push or deploy the electrode cuff from the cradle and onto the target nerve region or nerve branch, electrode cuff includes a self-curling sheet of flexible material having a pre-formed shape adapted to wrap around a nerve region or branch when deployed from the exterior surface of the C-ring).
With respect to claim 12, Westlund in view of Becker specifically Westlund discloses the nerve cuff electrode forms around the nerve when released from the nerve cuff deployment tool (Section 0028, 0033, 0037, The deployment device is used to push or deploy the electrode cuff from the cradle and onto the target nerve region or nerve branch, electrode cuff includes a self-curling sheet of flexible material having a pre-formed shape adapted to wrap around a nerve region or branch when deployed from the exterior surface of the C-ring).
Regarding claim 13, Westlund in view of Becker specifically Westlund discloses extending one or more manipulators through the cannula to wrap the nerve cuff electrode around the nerve root (section 0038, Once the desired nerve regions and/or branches have been isolated, additional nerve manipulation and dissection is performed as necessary or desired to prepare potential stimulation nerve regions or branches to receive the electrode cuff (block 220). The additional nerve manipulation and dissection 
With respect to claim 15, Westlund in view of Becker specifically Westlund discloses nerve cuff deployment apparatus 72 for minimally invasively attaching a nerve cuff electrode to a patient’s nerve root (Section 0038,  Once a target nerve region or nerve branch is selected to received chronic stimulation therapy, the cradle assembly can be positioned such that the electrode cuff can be accurately deployed and chronic stimulation therapy to the targeted nerve region or branch can be delivered); and a nerve cuff engagement region 76 at a distal end of elongated body, configured to releasably secure to a nerve cuff electrode 88 (section 0028, cradle assembly includes a cradle, an electrode cuff electrically coupled to a lead, and a deployment device. The electrode cuff is disposed over the cradle. The deployment device is used to push or deploy the electrode cuff from the cradle and onto the target nerve region or nerve branch), wherein the nerve cuff engagement region comprises a two part capsule 110 (section 0035 electrode cuffs 88a and 88b each include a self-curling sheet 130 of flexible material having a pre-formed shape adapted to wrap around a nerve region or branch when deployed from the exterior surface 116 of the C-ring. The C-ring can be appropriately sized and configured to accommodate dual electrode cuffs 88a and 88b. The dual electrode cuffs 88a and 88b coupled to the microstimulator 140 are deployed from the C-ring) configured to at least partially enclose the nerve cuff electrode 88 (Fig. 7 A-B, section 0037, The deployment device is used to push the electrode cuff from the exterior surface of the C-ring onto the targeted nerve region or branch to receive chronic stimulation).

Regarding claim 16, Westlund in view of Becker specifically Westlund discloses a self-curling nerve cuff electrode (section 0033, the electrode cuff includes a self-curling sheet of flexible material having a pre-formed shape adapted to wrap around a nerve region or branch when deployed from the exterior surface of the C-ring).
Concerning claim 17, Westlund in view of Becker specifically Westlund discloses a self-curling nerve cuff electrode releasably coupled to the nerve cuff engagement region (section 0028, 0033, cradle assembly includes a cradle, an electrode cuff electrically coupled to a lead, and a deployment device. The electrode cuff is disposed over the cradle. The deployment device is used to push or deploy the electrode cuff 
With respect to claim 18, Westlund in view of Becker specifically Westlund discloses the elongated body is flexible (section 0028, he cradle assembly may be configured to accommodate different approach angles or paths used to gain access to the target nerve region or nerve branch).
Regarding claim 19, Westlund in view of Becker specifically Westlund discloses the elongated body comprises a first half and a second half, further wherein the two part capsule 110 (section 0035 electrode cuffs 88a and 88b each include a self-curling sheet 130 of flexible material having a pre-formed shape adapted to wrap around a nerve region or branch when deployed from the exterior surface 116 of the C-ring. The C-ring can be appropriately sized and configured to accommodate dual electrode cuffs 88a and 88b. The dual electrode cuffs 88a and 88b coupled to the microstimulator 140 are deployed from the C-ring) comprises a first capsule portion at the distal end of the first half and a second capsule portion at the distal end of the second half, wherein the first and second capsule portions are configured to couple to enclose and protect the nerve cuff electrode (Fig. 6A, section 0035, 0037, The electrode cuffs each include a self-curling sheet of flexible material having a pre-formed shape adapted to wrap around a nerve region or branch when deployed from the exterior surface of the C-ring. The C-ring can be appropriately sized and configured to accommodate dual electrode cuffs 88a and 88b. The dual electrode cuffs coupled to the microstimulator are deployed from 
With respect to claim 21, Westlund in view of Becker specifically Westlund discloses the nerve cuff engagement region 110, 116 comprises a hook or fork 124 configured to releasably engage with the nerve cuff electrode (Fig. 4A, section 0029, the exterior surface is arcuate and can include one or more retaining ledges adapted for assisting retention of the electrode cuff 88 on the exterior surface).
Regarding claim 22, Westlund in view of Becker specifically Westlund discloses the nerve cuff engagement region comprises a rounded distal end configured to engage with the nerve cuff electrode (Fig. 4A-C, .section 0029, the exterior surface is arcuate and can include one or more retaining ledges adapted for assisting retention of the electrode cuff 88 on the exterior surface).

With respect to claim 24, Westlund in view of Becker specifically Westlund discloses the pusher 92 extends within the elongated body ((Figs. 7A-C, section 0037, deployment device is used to push the electrode cuff from the exterior surface of the C-ring onto the targeted nerve region or branch to receive chronic stimulation).
Regarding claim 25, Westlund in view of Becker specifically Westlund discloses the pusher comprises a forked distal end configured to engage with the nerve cuff electrode (Section 0037, the deployment device slides along a groove or track formed in the exterior surface of the C-ring such that the movement of the deployment device can be controlled. A stop can be provided at the distal end of the track to prevent over extension of the deployment device and to further control its movement).
Concerning claim 26, Westlund in view of Becker specifically Westlund discloses a proximal control coupled to the elongated body configured to disengage the nerve cuff engagement region from the nerve cuff electrode (Section 0037, deployment device is used to push the electrode cuff from the exterior surface of the C-ring onto the targeted nerve region or branch to receive chronic stimulation, the deployment device slides along a groove or track formed in the exterior surface of the C-ring such that the movement of the deployment device can be controlled. A stop can be provided at the 
Regarding claim 27, Westlund discloses wherein the elongated body 72 comprises a first half and a second half, each extending distally too proximally (Fig. 2A, 3A, section 0022, The cannula includes a tubular body having a proximal end and a distal end); and a nerve cuff engagement region 76 at a distal end of elongated body (Fig. 3A), configured to releasably secure to a nerve cuff electrode, wherein the nerve cuff engagement region further comprises a first capsule portion at the distal end of the first half and a second capsule portion at the distal end of the second half, wherein the first and second capsule portions are configured to form a capsule to enclose and protect the nerve cuff electrode (Fig. 6A, section 0035, 0037, The electrode cuffs each include a self-curling sheet of flexible material having a pre-formed shape adapted to wrap around a nerve region or branch when deployed from the exterior surface of the C-ring. The C-ring can be appropriately sized and configured to accommodate dual electrode cuffs 88a and 88b. The dual electrode cuffs coupled to the microstimulator are deployed from the C-ring in a similar manner as the single electrode cuff, the deployment device is used to push the electrode cuff from the exterior surface of the C-ring onto the targeted nerve region or branch to receive chronic stimulation. The deployment device has an interior surface generally conforming to the exterior surface, shown in FIG. 4C, of the C-ring. Prior to deploying the electrode cuff from the exterior surface of the C-ring, according to one exemplary embodiment, the deployment device is adapted to rest on the C-ring at a position proximal to a trailing edge of the electrode cuff. According to another embodiment of the present invention, the deployment device 
However Westlund does not disclose an elongated body having a column strength sufficient to resist buckling at compressive forces of at least 10 N. Becker discloses an elongated body having a column strength sufficient to resist buckling at compressive forces of at least 10 N (section 0074, the probe portion can have a stiffness and a column strength capable of withstanding axial forces without buckling in excess of 10 Newtons and up to 15 Newtons for smaller cross-section devices). This allows for the deployment tool with a rigid/flexibility and column strength sufficient to push axially into place to the target nerve tissue without buckling. Therefore it would have been obvious to one of ordinary skill in the art, at the time of filing the current application, to modify the device of Westlund by adding an elongated body having a column strength sufficient to resist buckling at compressive forces of at least 10 N as taught by Becker in order to facilitate for the deployment tool with a rigid/flexibility and column strength sufficient to push axially into place to the target nerve tissue without buckling.
Response to Arguments
Applicant's arguments filed 2/16/2021 have been fully considered but they are not persuasive. Examiner still finds that Westlund discloses minimally-invasively attaching a nerve cuff electrode to a patient’s nerve root (section 0038, performing a 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107.  The examiner can normally be reached on Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792